Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 2-24, the claims 2-24 recite a series for optimized data structure.  Thus the claims are directed to a statutory category, because a series of optimized data structure (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite automatically learn relationship among plurality of dataset, generate an optimized data structure, store the optimized data structure, and modify the query plan.  The claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to optimize data structure.  This is abstract idea.  Further, at step 2B, the claims do not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc.) are claimed to perform their basic functions optimized data structure. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of optimized data structure perform purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of Patent No. 11,144,548 B2.  Although the conflicting is not patentably distinct from each other because since the claims of the Patent No.  11,144,548 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 11144548 claim 1
A computer-readable storage medium, excluding transitory signals and carrying instructions, which, when executed by at least one data processor of a data system, cause the data system to: automatically determine relationships among a plurality of datasets based on a plurality of virtual datasets, wherein the plurality of virtual datasets each include a query, a reference to a dataset of the plurality of datasets, and is created by a user of the data system; 
generate an optimized data structure based on the relationships among the plurality of datasets;



receive a particular query for a result that satisfies the particular query based on the plurality of datasets; 










modify a query plan for the particular query to read the optimized data structure in lieu of reading the plurality of datasets; and 

return the result that satisfies the particular query, wherein the result is obtained based on the modified query plan.
 A method performed by a data system, the method comprising: 



automatically learning one or more relationships among a plurality of datasets stored at one or more data sources based on one or more of a query received by the data system or an observation of a data flow of the data system; 
generating an optimized data structure based on the learned relationships among the plurality of datasets, wherein the optimized data structure includes a record-preserving join of the plurality of datasets; 
receiving a new query for execution in accordance with a query plan; 
in response to receiving the new query, processing a plurality of optimized data structures including the optimized data structure by: skipping to a next optimized data structure when a current record-preserving join lacks any physical dataset in common with the query plan, and pruning a physical dataset of a current record-preserving join when the physical dataset is not referred to in the query plan; and 
determining that modifying the query plan to utilize the pruned record-preserving join would accelerate execution of the new query compared to the execution of the query plan; and 
modifying the query plan to obtain query results that satisfy the query by reading the optimized data structure in lieu of reading the plurality of datasets.

        
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6, 8, 14, 16-17, 19 and 22-23 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dettinger et al. (U.S. Pub. 2006/0161557 A1)

With respect to claim 2, 6, and 22 Dettinger et al. discloses a computer-readable storage medium, excluding transitory signals and carrying instructions, which, when executed by at least one data processor of a data system, cause the data system to: 
automatically determine relationships among a plurality of datasets based on a plurality of virtual datasets (i.e., “embodiments of the invention extend the capabilities of an abstract database to account for the logical relationships between logical fields that may not be reflected by the underlying physical database”(0014) and “ methods, systems, and articles of manufacture used to create a database abstraction model over a set of underlying physical data repositories, such as a set of relational databases. The database abstraction model provides users with an interface to the relational databases that conform to a logical view of the data…If a logical field defined as a virtual column is included in an abstract query, the logical field definition is remapped to a virtual table containing the data for the virtual column.”(0031)), wherein the plurality of virtual datasets each include a query, a reference to a dataset of the plurality of datasets, and is created by a user of the data system “ methods, systems, and articles of manufacture used to create a database abstraction model over a set of underlying physical data repositories, such as a set of relational databases. The database abstraction model provides users with an interface to the relational databases that conform to a logical view of the data…If a logical field defined as a virtual column is included in an abstract query, the logical field definition is remapped to a virtual table containing the data for the virtual column.” (0031) and fig. 2A); 
generate an optimized data structure based on the relationships among the plurality of datasets (i.e., “the abstract query plan may be optimized prior to generating a resolved query statement. As described above, one goal in creating the abstract query plan is to generate as efficient a resolved query as possible given the information available to the runtime component 114.” (0083) and fig. 2A); 
receive a particular query for a result that satisfies the particular query based on the plurality of datasets (i.e., “ attributes may classify a table instance as an informational table that is used to select data returned for an abstract query (e.g., the results criteria 204 from abstract query 202) ”(0075) and “Abstract query 602 includes selection fields of "hemoglobin test" and the result criteria "age &gt;18" and results criteria of patient name and age.”(0077) and “ the data abstraction model 148 exposes information as a set of logical fields that may be used within an abstract query to specify criteria 131 for data selection, and specify the form of result data returned from a query operation.”(0046) and fig. 2A (131 is result for different criteria, for particular query based on the plurality of datasets)); 
modify a query plan for the particular query to read the optimized data structure in lieu of reading the plurality of datasets (i.e., “users may be presented with the abstract query plan and given the opportunity to select what optimizations to perform, or to modify the abstract query plan directly. For example, if the abstract query plan generated by the runtime component creates an abstract query plan with multiple table instances of a large table (e.g., a tests table), then one user selected optimization would allow a user to direct the runtime component 114 to minimize the number of table instances for the large table. Or the user may specify a different set of conditions to use when generating the abstract query plan” (0084)); and 
return the result that satisfies the particular query, wherein the result is obtained based on the modified query plan (i.e., “if the abstract query plan generated by the runtime component creates an abstract query plan with multiple table instances of a large table (e.g., a tests table), then one user selected optimization would allow a user to direct the runtime component 114 to minimize the number of table instances for the large table. Or the user may specify a different set of conditions to use when generating the abstract query plan. Because multiple abstract query plans may be possible, a user may be presented with the opportunity to trade off the benefits of competing plans to select the one that will be the most efficient. For example, if both a tests table (large) and a diagnosis table (small) are available, joining through the small table may be the more efficient choice.” (0084)).  
With respect to claim 3, Dettinger et al. discloses wherein to automatically determine relationships among the plurality of datasets comprises causing the data system to: determine a relationship between two datasets based on a join between the two datasets as indicated in a query of a virtual dataset (i.e., “the present invention relates to techniques for creating a data abstraction model over of a set of individual databases that includes constraints on how logically related data sets are joined together and presented to a user” (0003) and “ the runtime component 114 may traverse through the table instances to generate SQL fragments for each table instance, and then join the instances together as specified in the join relationships determined for the abstract query for the abstract query plan”(0086)).  
With respect to claim 4, Dettinger et al. discloses wherein to automatically determine relationships among the plurality of datasets comprises causing the data system to: determine a relationship between two datasets based on a stated relationship included in a virtual dataset (i.e., “Embodiments are provided for associating a virtual column with a target physical table. The data for the virtual  column originates from a source physical table where the data physically resides”(abstract) and “Rather than mapping to a physical database object or static SQL view, however, the ADE is defined in terms of other entities, including other ADEs, abstract queries, tables, and any conditions on named attributes (i.e., columns) of those entities. The ADE may then be joined with other tables referenced in a physical query” (0112) and entity or attributes is state relationship of claimed invention).  
With respect to claims 8, and 23,  Dettinger et al. discloses wherein to automatically determine the relationships among the plurality of datasets comprises causing the data system to: determine the relationships among the plurality of datasets based on the data flow of the data system including a runtime statistic, wherein the optimized data structure is generated based on the runtime statistic (i.e., “ this may comprise returning results to application 120 that displays the results or may also perform additional analysis, such as a statistical analysis configured to issue an abstract query and analyze the results”(0093)).
With respect to claim 14, Dettinger et al. discloses wherein the particular query is a first query, the query plan is a first query plan, and the result is a first result, the data system being further caused to: modify a second query plan to obtain a second result that satisfies a second query by reading the optimized data structure in lieu of reading the plurality of datasets (i.e., “users may be presented with the abstract query plan and given the opportunity to select what optimizations to perform, or to modify the abstract query plan directly. For example, if the abstract query plan generated by the runtime component creates an abstract query plan with multiple table instances of a large table (e.g., a tests table), then one user selected optimization would allow a user to direct the runtime component 114 to minimize the number of table instances for the large table. Or the user may specify a different set of conditions to use when generating the abstract query plan” (0084)); wherein the first query plan is associated with a different combination of datasets compared to the second query plan (i.e., “users may be presented with the abstract query plan and given the opportunity to select what optimizations to perform, or to modify the abstract query plan directly. For example, if the abstract query plan generated by the runtime component creates an abstract query plan with multiple table instances of a large table (e.g., a tests table), then one user selected optimization would allow a user to direct the runtime component 114 to minimize the number of table instances for the large table. Or the user may specify a different set of conditions to use when generating the abstract query plan” (0084) and fig. 2A shows abstract query with table instances of a large table is associated different combination of data );  
With respect to claim 16, Dettinger et al. discloses wherein the particular query refers to at least one of the plurality of datasets that are contained in a plurality of data sources, the data system being further caused to: obtain the result without reading any of the plurality of datasets from the plurality of data sources (0064-65 and fig. 2A shows the query result at abstract query and no need to obtain to any data sources).  
With respect to claim 17, Dettinger et al. discloses wherein the particular query refers to at least one of the plurality of datasets that are contained in a plurality of data sources, the data system being further caused to: obtain the result by reading at least some of the plurality of datasets from the plurality of data sources in addition to reading the optimized data structure (i.e., “The abstract query plan incorporates information about which logical fields are selected from which physical entities and which conditions are applied to which physical entities. Further, the abstract query plan provides a platform for additional optimizations used to generate an improved version of a resolved query.” (0064) and ‘in one embodiment the runtime component may make multiple passes over the abstract query plan to perform any number of different optimizations on the abstract query plan” (0083-84))
With respect to claim 19, Dettinger et al. discloses wherein to automatically determine the relationships among the plurality of datasets and to generate the optimized data structure occurs at runtime of one or more query executions (i.e., “the runtime component 114 takes an abstract query and generates an abstract query plan corresponding to a given query, and then uses the abstract query plan to generate a resolved query. Additionally, the runtime component 114 may be configured to return query results to the requesting entity.’ (0043)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 21 are rejected under 35 U.S.C 103(a) as being unpatentable over Dettinger et al (U.S. Pub. 2006/0161557 A1) in view of Brown et al. (U.S. Pub. 2005/0097072 A1).
With respect to claims 5, and 21 Dettinger et al. discloses all limitation recited in claim 2 and claim 6 except for wherein the data system is further caused to, prior to the query plan being modified: autonomously decide to generate the optimized data structure, wherein the decision to generate the optimized data structure is based on a determination that reading the optimized data structure in lieu of reading at least some dataset from a plurality of data sources improves processing of an expected workload, and wherein the expected workload is based on a quantity or frequency of queries included in the plurality of virtual datasets.  However, Brown et al. discloses wherein the data system is further caused to, prior to the query plan being modified: autonomously decide to generate the optimized data structure  ((i.e., “The present invention provides for a method that automatically discovers algebraic relationships between attributes and provides this information to, for example, an optimizer in the form of constraint predicates, along with an estimate of the predicates' selectivity…the present invention's system and method are extended to discover other relationships, such as fuzzy functional dependencies” (0030) or “Previous work on automatic methods for learning about data relationships can be categorized according to whether the learning technique is query- or data-driven, and according to the type of information discovered”(0005)), wherein the decision to generate the optimized data structure is based on a determination that reading the optimized data structure in lieu of reading at least some dataset from a plurality of data sources improves processing of an expected workload(i.e., “an optimizer is able to utilize this information to improve cost estimates. Also, knowledge of the discovered predicates provides new access plans for the optimizer's consideration, wherein the new access paths lead to substantial speedups in query processing”(0030)), and wherein the expected workload is based on a quantity or frequency of queries included in the plurality of virtual datasets (i.e., “The goal of these heuristics is to restrict the set of candidates to those that are likely to generate useful algebraic constraints--a constraint is useful if it can be identified quickly, will arise frequently in practice, and will result in a significant performance improvement”(0097)). It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Brown et al.’s features in order to have best query plan for the stated purpose has been well known in the art as evidenced by teaching of Brown et al.  
Claims 7, 10-11, 15 are rejected under 35 U.S.C 103(a) as being unpatentable over Dettinger et al (U.S. Pub. 2006/0161557 A1) in view of Virkar et al. (U.S. Pub. 2010/0063948 A1)
With respect to claim 7, Dettinger et al. discloses all limitations recited in claim 1 except for wherein to automatically determine the relationships among the plurality of datasets comprises causing the data system to: determine the relationships among the plurality of datasets based on a pattern of the queries received by the data system, wherein the optimized data structure is generated based on the pattern of queries.  However, Virkar et al. discloses wherein to automatically determine the relationships among the plurality of datasets comprises causing the data system to: determine the relationships among the plurality of datasets based on a pattern of the queries received by the data system, wherein the optimized data structure is generated based on the pattern of queries (i.e., “machine learning methods are provided that include providing one or more data patterns; providing one or more data samples; training two or more learning machines to identify which of the one or more data samples correspond to the one or more data patterns; and selecting the trained learning machine that identifies which of the one or more data samples correspond to the one or more data patterns by optimizing a performance function dependent on one or more variables selected from the group consisting of maximizing divergence between the classes of data, n-fold cross validation…the selected trained learning machine may be used to conduct a query of data contained in a database to identify data corresponding to said one or more data patterns, followed by outputting data identified by the query as corresponding to said one or more data patterns on an output device”(0033) or “Some existing machine learning techniques utilize SVMs that allow pattern-matching within a single type of experiment, and SVMs have proven superior to many supervised and unsupervised methods at classification based on subtle relationships in data”(0011)). It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Virkar et al.’s features in order to have accurate methods for estimating the success of a trained machine using training data alone for the stated purpose has been well known in the art as evidenced by teaching of Virkar et al. (0029).  
With respect to claim 10, Virkar et al. discloses wherein the optimized data structure includes an aggregation of the plurality of datasets (i.e., “A variable used individually or in combination with one or more additional variables to identify a pattern or class to which data correspond. The variable is further defined by a value. For example, "gender" may be a feature in a data set, which may have a possible discrete value of "male," "female," or "unknown." Other features may have continuous values, such as "intensity" which may have a numeric value” (0071)) (same motivation as claim 7 above).  
With respect to claim 11, Virkar et al. discloses  wherein the optimized data structure preserves a quantity of records equal to a quantity of records of one of the plurality of datasets (i.e., “Examination of the trained machines to select the best trained machine 150 and the best training data 160 is accomplished by optimizing a performance function that is dependent on a variable, which may be accomplished by using any of numerous methods or combinations of methods, such as cross-validation or maximal separation of the training data categories (divergence), but not by the use of a test set”(0091) and fig. 1).  
With respect to claim 15, Virkar et al. discloses wherein the data system is further caused to, prior to automatically determining the relationships among the plurality of datasets: processing the plurality of datasets in response to a plurality of queries (i.e., “FIG. 4 is an exemplary flow chart depicting a machine learning method for identifying patterns contained in a database, based on sample information provided by a user, in accordance with aspects of the present invention. The fully automated query-by-example for databases searches directly on data in this exemplary implantation, not just based on documentation or annotations, identifies matches and ranks hits, and reports and ranks the most important results” (0045)). (Same motivation above)

Claims 9 and 24 are rejected under 35 U.S.C 103(a) as being unpatentable over Dettinger et al (U.S. Pub. 2006/0161557 A1) in view of Burger et al. (U.S. Pub. 20101/0145929 A1)
With respect to claims 9 and 24, Dettinger et al. discloses all limitation recited in claim 6 except for wherein to automatically determine the relationships among the plurality of datasets comprises causing the data system to: determine the relationships among the plurality of datasets based on the data flow of the data system including a workload distribution, wherein the optimized data structure is generated based on the workload distribution.  However, Brown et al. discloses wherein to automatically determine the relationships among the plurality of datasets comprises causing the data system to: determine the relationships among the plurality of datasets based on the data flow of the data system including a workload distribution, wherein the optimized data structure is generated based on the workload distribution  (i.e., “ assigning a set of incoming request characteristics to workload groups, assigning the workload groups to priority classes, and assigning goals (called Service Level Goals or SLGs) to the workload groups; 2) monitoring the execution of the workload groups against their goals; 3) regulating (adjusting and managing) the workload flow and priorities to achieve the SLGs; and 4) correlating the results of the workload and taking action to improve performance” (0061) and “ the working values could direct the DBS 100 to give higher priority to workloads associated with month-end processing, or lower priority associated with workloads doing "regular" work, to enable throttles for non-critical work, and enable filters on workloads that interfere with month-end processing reporting consistency such as might happen when data is being updated while it is being reported on”(0124)). It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Burger et al.’s features in order to have best optimizer to reduce the search space in optimizing queries for the stated purpose has been well known in the art as evidenced by teaching of Burger et al. (0029).  
Claim 12 is rejected under 35 U.S.C 103(a) as being unpatentable over Dettinger et al (U.S. Pub. 2006/0161557 A1), Virkar et al. (U.S. Pub. 2010/0063948 A1) and further in view of Binkert et al. (U.S. Pat. 10,769,148 B1).
 With respect to claim 12, Dettinger and Virkar et al. disclose all limitations recited in claim 6 except for wherein the plurality of datasets comprises a fact table and a plurality of dimension tables, and generating the optimized data structure comprises: preserving a quantity of all records of the fact table such that the join has a corresponding quantity of records despite any of the plurality of dimension tables having a quantity of records different from the quantity of records of the fact table.  However, Binkert et al. discloses wherein the plurality of datasets comprises a fact table and a plurality of dimension tables (i.e., “In query 810 both a remote table and local table may be joined 812 (e.g., the remote table may be a fact table and the local table may be a dimension table” (col. 17, lines 15-25)), and generating the optimized data structure comprises: preserving a quantity of all records of the fact table such that the join has a corresponding quantity of records despite any of the plurality of dimension tables having a quantity of records different from the quantity of records of the fact table (i.e., “Different locations of data may also benefit from relocating data sharing operations. In query 810 both a remote table and local table may be joined 812 (e.g., the remote table may be a fact table and the local table may be a dimension table” (col. 17, lines 15-25)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Binkert et al.’s features in order to easy to perform management for the stated purpose has been well known in the art as evidenced by teaching of Binkert et al. (col. 1, lines 10-20).
Claim 13 is rejected under 35 U.S.C 103(a) as being unpatentable over Dettinger et al (U.S. Pub. 2006/0161557 A1), Virkar et al. (U.S. Pub. 2010/0063948 A1) and further in view of Narayanan et al. (U.S. Pub. 2019/0272773 A1).
 With respect to claim 13, Dettinger, and Virkar et al. disclose all limitations recited in claim 6 except wherein automatically learning one or more relationships among the plurality of datasets comprises: autonomously determining a fact-dimension relationship among the plurality of datasets.  However, Narayanan et al. discloses wherein automatically learning one or more relationships among the plurality of datasets comprises: autonomously determining a fact-dimension relationship among the plurality of datasets (i.e., “the signal-derived representations is used as a foundation for machine learning, data mining, and statistical algorithms that can be used to determine what factors, or combinations of factors, predict a variety or relationship dimensions, such as conflict, relationship quality, or positive interactions”(0014), claim 12). It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Narayanan et al.’s features in order to increase the accuracy of the identification system for the stated purpose has been well known in the art as evidenced by teaching of Narayannan et al. (0004).
Claim 18 is rejected under 35 U.S.C 103(a) as being unpatentable over Dettinger et al (U.S. Pub. 2006/0161557 A1), Virkar et al. (U.S. Pub. 2010/0063948 A1) and further in view of Al-Omari et al. (U.S. Pub. 2011/0029508 A1),
With respect to claim 18, Dettinger and virkar et al. disclose all limitations recited in claim 7 except for further comprising, prior to modifying the query plan: determining that the query can be accelerated based on the optimized data structure stored in a cache of the data system.  However, Al-Omari et al. discloses further comprising, prior to modifying the query plan: determining that the query can be accelerated based on the optimized data structure stored in a cache of the data system (i.e., “fig. 8 shows optimized plan in cache step 812, if the query is in optimized query-plan cache 814, the query can be accelerated direct to 822.  If the determining the query is not in caches, then modify the query plan as step 818. Or paragraph 0029).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Al-Omari  et al.’s features in order to improve the optimized query plan catching, therefore achieve greater efficiencies in query processing for the stated purpose has been well known in the art as evidenced by teaching of Al-Omari et al. (0002).
Claim 20 is rejected under 35 U.S.C 103(a) as being unpatentable over Dettinger et al (U.S. Pub. 2006/0161557 A1), Virkar et al. (U.S. Pub. 2010/0063948 A1) and further in view of Mathew (U.S. Pub. 2018/0314744 A1).
With respect to claim 20, Dettinger and virkar et al. disclose all limitations recited in claim 7 except wherein modifying the query plan comprises: expanding any virtual datasets derived from physical datasets or other virtual datasets so that the query plan refers only to physical datasets.  However, Mathew discloses wherein modifying the query plan comprises: expanding any virtual datasets derived from physical datasets or other virtual datasets so that the query plan refers only to physical datasets (i.e., “a system 100 includes one or more host devices 106. Host devices 106 may broadly include any number of computers, virtual machine instances, or data centers that are configured to host or execute one or more instances of host applications 114” (0088) or “a query reference to a virtual index relates to an externally stored and managed data collection”(0323)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Mathew et al.’s features in order to identify quickly the record for the stated purpose has been well known in the art as evidenced by teaching of Mathew et al. (0004).
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Bruno et al. discloses Relaxation-Based approach to automatic physical database tuning, U.S. Pub. No. 2006/0242102 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        December 17, 2022